 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
       ROSA ALVAREZ, individually and                  Case No. 17-cv-00567-BAS-BGS
11     on behalf of herself and all others
       similarly situated,                             ORDER DENYING WITHOUT
12                                                     PREJUDICE MOTION TO SEAL
                                    Plaintiff,
13                                                     [ECF No. 52]
              v.
14
       NBTY, INC., et al.,
15
                                  Defendants.
16
17
18           Presently before the Court is Plaintiff Rosa Alvarez’s Motion to File Certain
19   Exhibits Under Seal. (ECF No. 52.) Plaintiff seeks to file under seal Exhibits A and
20   M to the Declaration of Patricia N. Syverson in Support of Plaintiff’s Motion for
21   Class Certification.
22      I.      LEGAL STANDARD
23           “[T]he courts of this country recognize a general right to inspect and copy
24   public records and documents, including judicial records and documents.” Nixon v.
25   Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978). “Unless a particular court record
26   is one ‘traditionally kept secret,’ a ‘strong presumption in favor of access’ is the
27   starting point.” Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir.
28   2006) (citing Foltz v. State Farm Mut. Auto Ins. Co., 331 F.3d 1122, 1135 (9th Cir.

                                                 –1–                               17cv0567
 1   2003)). “The presumption of access is ‘based on the need for federal courts, although
 2   independent—indeed, particularly because they are independent—to have a measure
 3   of accountability and for the public to have confidence in the administration of
 4   justice.’” Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096 (9th Cir.
 5   2016) (quoting United States v. Amodeo, 71 F.3d 1044, 1048 (2d Cir. 1995)).
 6         A party seeking to seal a judicial record bears the burden of overcoming the
 7   strong presumption of access. Foltz, 331 F.3d at 1135. The showing required to meet
 8   this burden depends upon whether the documents to be sealed relate to a motion that
 9   is “more than tangentially related to the merits of the case.” Ctr. for Auto Safety, 809
10   F.3d at 1102. When the underlying motion is more than tangentially related to the
11   merits, the “compelling reasons” standard applies. Id. at 1096–98. When the
12   underlying motion does not surpass the tangential relevance threshold, the “good
13   cause” standard applies. Id.
14         “In general, ‘compelling reasons’ sufficient to outweigh the public’s interest
15   in disclosure and justify sealing court records exists when such ‘court files might
16   have become a vehicle for improper purposes,’ such as the use of records to gratify
17   private spite, promote public scandal, circulate libelous statements, or release trade
18   secrets.” Kamakana, 447 F.3d at 1179 (quoting Nixon, 435 U.S. at 598). However,
19   “[t]he mere fact that the production of records may lead to a litigant’s embarrassment,
20   incrimination, or exposure to further litigation will not, without more, compel the
21   court to seal its records.” Id. (citing Foltz, 331 F.3d at 1136). The decision to seal
22   documents is “one best left to the sound discretion of the trial court” upon
23   consideration of “the relevant facts and circumstances of the particular case.” Nixon,
24   435 U.S. at 599.
25         Federal Rule of Civil Procedure 26(c), generally, provides the “good cause”
26   standard for the purposes of sealing documents. See Kamakana, 447 F.3d at 1179.
27   The test applied is whether “‘good cause’ exists to protect th[e] information from
28   being disclosed to the public by balancing the needs for discovery against the need

                                               –2–                                    17cv0567
 1   for confidentiality.” Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010)
 2   (quoting Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1213
 3   (9th Cir. 2002)). Under Rule 26(c), only “a particularized showing of ‘good cause’
 4   . . . is sufficient to preserve the secrecy of sealed discovery documents.” In re
 5   Midland Nat. Life Ins. Co. Annuity Sales Practices Litig., 686 F.3d 1115, 1119 (9th
 6   Cir. 2012) (emphasis added); see also Kamakana, 447 F.3d at 1180 (requiring a
 7   “particularized showing” of good cause).                 “Broad allegations of harm,
 8   unsubstantiated by specific examples or articulated reasoning, do not satisfy the Rule
 9   26(c) test.” Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992).
10   II.   ANALYSIS
11         Exhibit A contains Defendants’ sales information, and Exhibit M is a copy of
12   Plaintiff’s expert’s report. Plaintiff’s sole reason behind her request to seal these
13   exhibits is that the information in the exhibits has been designated by Defendants as
14   “Confidential” under the Parties’ Protective Order.          This explanation alone is
15   insufficient to demonstrate that sealing the requested information is appropriate under
16   the good cause standard. See Kamakana, 447 F.3d at 1179. Without more, Plaintiff
17   has failed to carry her burden to demonstrate that sealing the exhibits is appropriate.
18   The Court DENIES Plaintiff’s Motion WITHOUT PREJUDICE. The Clerk is not
19   directed to file any exhibits under seal at this time.
20         IT IS SO ORDERED.
21
22   DATED: October 3, 2018
23
24
25
26
27
28

                                                –3–                                  17cv0567
